Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
2. 	Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 73-79 and 84-92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee, et al. (US 2008/0015631 A1) in view of Takahashi, et al. (US 6,231,585 B1)
5. 	With regard to claim 73, Lee, et al. (hereinafter “Lee”) discloses a hand controller for a 
		With regard to claim 74, the hand controller of claim 73, wherein the first control comprises at least one lever (See for example, paragraph 0052 of Lee).
		With regard to claim 75, the hand controller of claim 73, wherein the first control comprises at least one finger opening (See for example, paragraphs 0012 and 0052 of Lee).

		With regard to claim 77, the hand controller of claim 76, wherein the distance between the first and second jaws of the end effector of the surgical instrument is adjusted responsive to movement of the at least one lever (lever 22/22’) (See for example, Figs. 1-4; and paragraphs 0062 and 0064 of Lee).
		With regard to claim 78, the hand controller of claim 73, wherein the second function of the surgical instrument comprises a linear movement of an end effector of the surgical instrument or a rotation of the end effector (See for example, paragraphs 0060, 0064, 0070, and 0071; and Figs. 2-4 of Lee). 
		With regard to claim 79, the hand controller of claim 78, wherein: a linear movement of the second control causes the linear movement of an end effector; or a rotation of the second control causes the rotation of the end effector (See for example, paragraphs 0060, 0064, 0070, and 0071; and Figs. 2-4 of Lee).
		With regard to claim 84, the hand controller of claim 73, further comprising a spring configured to bias the first control (See for example, paragraph 0057; and item 82, in Figs. 2-3 of Lee).
		With regard to claim 85, the hand controller of claim 84, wherein the spring is configured to bias the first control to a position in which the first function of the surgical instrument is not activated (by way of activating the release button 96) (See for example, paragraph 0057 of Lee).

		With regard to claim 87, claim 73 encompasses the limitation of this claim, and is rejected the same as claim 73. Thus, the arguments similar to that presented above for claim 73 are not repeated herein, but are incorporated by reference.  Claim 73 distinguishes from claim 73 only in that it recites a first control supported by the body, the first control configured to cause activation of a first function of a surgical instrument; and a second control supported by the body, the second control configured to cause, via a user’s rotary or linear input, activation of a second function of the surgical Instrument.  Fortunately, Lee (See for example, paragraphs 0055 and 0056 respectively) teaches this feature.
		With regard to claim 88, the hand controller of claim 87, wherein the first control comprises a lever pivotally attached to the body (See for example, paragraphs 0055 and 0062; and item 72, in Figs. 2-3 of Lee).
		Claims 89, 90, and 91 are rejected the same as claims 76, 78, and 79 respectively.  Thus, arguments similar to those presented above for claims 76, 78, and 79 are respectively applicable to claims 89, 90, and 91.
		Claim 92 is rejected the same as claim 87 except claim 92 is a method claim.  Thus argument similar to that presented above for claim 87 is applicable to claim 92.  Claim 92 slightly distinguishes from claim 87 only in that it recites activating a first function of a surgical instrument by turning about a pivot point a first control of the hand controller.  Fortunately, Lee teaches activating a first function of a surgical instrument by turning about a pivot point a first control of the hand controller (via a squeezing action) (See for example, paragraph 0071; and Fig. 3 of Lee). 

6. 	Claims 80-83 are is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Takahashi, et al. as applied to claims 73 and above, and further in view of Shahoian, et al. (US 6,184,868 B1).
7. 	With regard to claim 80, Lee (as modified by Takahashi, et al.) discloses all of the claimed subject matter as already set forth above in paragraph 5, and incorporated herein by reference. Lee (as modified by Takahashi, et al.) does not expressly call for, wherein the second control comprises a finger slider.  However, Shahoian, et al. (See for example, col. 8, lines 1-28) teaches this feature.  Lee (as modified by Takahashi, et al.) and Shahoian, et al. are combinable because they are from the same field of endeavor, i.e., surgical instrument (See for example, col. 18, lines 60-67).  Therefore, it would have been obvious to one having ordinary skill in the art to incorporate the teaching as taught by Shahoian, et al. into the system of Lee (as modified by Takahashi, et al.) so that it may allow vibrotactile sensations to be conveyed more effectively to the user’s fingers that contact the movable/slider portion (See for example, col. 8, lines 26-28).    Therefore, it would have been obvious to combine Lee (as modified by Takahashi, et al.) with Shahoian, et al. to obtain the invention as specified in claim 80.    
		With regard to claim 81, Takahashi, et al. the hand controller of claim 73, wherein control of at least one of the first or second function causes provision of a feedback to the user (See for example, col. 8, lines 1-10 of Shahoian, et al.).  Therefore, it would have been obvious to one having ordinary skill in the art to incorporate the teaching as taught by Shahoian, et al. into the system of Lee (as modified by Takahashi, et al.), if for no other reason than to provide feedback to the user/surgeon.

		With regard to claim 83, the hand controller of claim 82, wherein the first function of the surgical instrument comprises adjusting a distance between first and second jaws of an end effector of the surgical instrument (See for example, items 44 and 46 “jaws” and 16 “end effector”, in Figs. 3 and 4 of Lee: the opening and closing of the jaws does exhibit distance adjustment as it moves toward a closing or partly/fully opening position), and wherein the haptic feedback comprises pinching feedback (See for example, col. 3, lines 2-4 of Shahoian, et al.).
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,241,271. 		
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665